Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-9, 11, 13-15, 17-20 in the reply filed on 12/7/21 is acknowledged.  The traversal is on the ground(s) that the cited Pinto reference teaches thujone at a higher proportion than claimed.  This is not found persuasive because claim 1 is directed to a "low thujone content" which would be encompassed by the teachings of Pinto.
The requirement is still deemed proper and is therefore made FINAL.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an extract of sage leaves.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, 
In this case, the extract has a low thujone and camphor content but would have other components from sage leaves as found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition.. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the extract is contains the same components found in sage leaves which are naturally occurring.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


	


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 13-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walch.
Walch (Chemistry Central J) entitled "Determination of the Biologically Active Flavour Substances Thujone and Camphor in Foods and Medicines Containing Sage (Salvia officinalis L.) teaches on page 5 in Table 1, various sage teas and their thujone concentrations wherein some of the samples included had no thujone detected.  On page 7 in Table 2, results of sage tea infusions show wide variations in thujone and camphor concentrations where some samples had almost no thujone or no camphor.  On page 8 in Table 3 shows the results of sage foods besides tea where some samples had no thujone.  And in Table 4 showing sage medicines besides tea some samples had no thujone and no camphor detected.  The extracts were made from dried leaves.


.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 4 "a low thujone content" cannot be understood in context as to what the metes and bounds would be for thujone content.  What is it lower than is not seen.  In claim 2 and all occurrences, "around" is nonsensical and would make the parameter meaningless as one cannot 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chalchat (Flavour and Fragrance J) teaches the variability of thujone and camphor among different sage leaves.
Arceusz (J Separation Science) teaches the variability of thujone and camphor among different methods of extracting dried sage leaves.
Bashir (2013/0280354) teaches sage compositions.
Koppe (2015/0096067) teaches sage compositions and their chemical profiles.
Zoorob (2012/0282360) teaches the desirability of sage extract with low levels of the toxin thujone and how to obtain it.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655